J-A02017-14

                            2014 Pa. Super. 184

VINCENT P. NERTAVICH, JR.                 :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                                          :
                                          :
         v.                               :
                                          :
PPL ELECTRIC UTILITIES, KTA, KTA-         :
TATOR, INC., KTA/SET                      :
ENVIRONMENTLA, S-E                        :
TECHNOLOGIES, INC., ALEXANDER             :
ANDREW, INC., D/B/A FALLTECH,             :
ALEXANDER ANDREW, INC.,                   :
FALLTECH, THOMAS & BETTS CORP.,           :
THOMAS & BETTS CORP., D/B/A OR            :
T/A MEYER STEEL STRUCTURES,               :
F/K/A I.T.T. MEYER INDUSTRIES,            :
F/K/A MEYER INDUSTRIES, MEYER             :
STEEL STRUCTURES F/K/A I.T.T.             :
MEYER INDUSTRIES, F/K/A MEYER             :
STEEL STRUCTURES, I.T.T.-MEYER            :
INDUSTRIES, MEYER MACHINE, INC.           :
AND WINOLA INDUSTRIAL, INC.               :
                                          :
APPEAL OF: PPL ELECTRIC UTILITIES         :
CORPORATION                               :   No. 3415 EDA 2012

           Appeal from the Judgment Entered December 5, 2012
           in the Court of Common Pleas of Philadelphia County
             Civil Division at No(s): No. 2316 Sept. Term 2009

BEFORE: FORD ELLIOTT, P.J.E, OTT and STRASSBURGER,* JJ.

DISSENTING OPINION BY STRASSBURGER, J.:            FILED AUGUST 27, 2014

     I respectfully dissent. I would affirm on the opinion of the learned trial

judge, the Honorable Mark I. Bernstein.




* Retired Senior Judge assigned to the Superior Court.